DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 5/7/2021. 
 	Claims 1, 8, 9, 11, 12, 18, 19, 21, 25-33, 35-37 and 40-49 are pending. 
This application is a 371 of PCT/US2015/053313 filed 9/30/15 which claims priority to provisional applications 62/058,122, 62/058,123, 60/058,123, 62/058,124 and 62/058,125 filed 10/1/2014. Support for the claims is found in the provisional applications. 

Response to Amendments
Applicants’ amendment is sufficient to overcome the objections and the rejections under 
35 USC 112, second paragraph and first paragraph. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 8, 9, 11, 12, 18, 19, 25, 27, 32, 33 and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf. G.L. (WO 9014846; see entire document) as evidenced by Loury et al (WO 2009052323; see entire document) or Friedman et al (WO 199505163 in view of Sloey et al (20100297106; see entire document), Brookfield Manual and Johnston et al (WO 2010056657).
Wolf teaches injectable formulations that can be injected subcutaneously (page 13, ¶4). The formulations are at least partially aqueous (see bridging ¶ page 15-16) and comprises dextran (see page 13, ¶4). The formulations preferably have a viscosity of less than 50 cps at 25oC (see page 10, ¶2). This range is the same as that claimed of 1-50 cps. Wolf teaches that the viscosity is significant (page 10, ¶3). However, Wolf does not teach that the measurement is by cone and plate viscometer. The art teaches that dextran increases viscosity (Loury ¶00136). Hence, to lower the viscosity there are numerous teachings in the art to do so.  
Friedman et al teach subcutaneous injection of heparin containing solutions that are aqueous (see e.g. abstract, example 27) wherein the formulation has low viscosity by addition of carbopol (see table 2). The art teaches numerous items that can also function to lower viscosity.
Sloey et al teach viscosity and protein aggregation is reduced by addition of creatinine (see e.g. ¶0013 or figure 4) to between 6 and 30 cP (see e.g. 0130). Sloey measures cP by a cone and plate viscometer using a Brookfield Engineering Dial Reading Viscometer (see e.g. ¶0035) which measures (as evidenced by Brookfield) to determine absolute viscosity extrapolated to zero shear viscosity (see page 20). 
Johnston et al (WO 2010056657) also teach means of preparing low viscosity preparations wherein 1.5 M ammonium sulfate is added to decrease solubility (and coordinately viscosity) for injection (see e.g. abstract and page 2, line 27-29).
Wolf does not teach that the measurement is by cone and plate. However, such means of so measuring are well known in the art. Brookfield teaches the predictability and precision so associated (see e.g. page 6).
 Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the viscosity lowering agents of Sloey or Johnston in the compositions of Wolf. Such a modification would have resulted in a composition encompassed by the claimed invention. As noted above: 1) Wolf and Friedman et al teach use of injectable solutions with heparin or dextran; 2) Johnston and Sloey teach means of lowering viscosity wherein such methods make solutions improved for injection and 3) Brookfield teach accessible means to measure the viscosity which is taught as a significant factor. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the alteration would have improved injection solutions.
The preparations are aqueous (see e.g. Wolf page 23, ¶1 and page Johnson page 2 line 17). It is noted that 1.5M can be considered to be about 1.0M (Johnston).
Wolf teaches additional components such as a surfactant (see page 10, ¶3). 
Additional items in injectable solutions can be glycerol (Friedman, page 15, ¶2),  sugars or polyoxamers (see Sloey et al, ¶0128) or mannitol (see page 5, Johnston). 
Wolf teaches administration to a subject (page 16, ¶6) as does Friedman (see 7.5.2). Wolf and Friedman do not specify the mode of administration. However, injections can be from vials or pre-filled syringes i.e. Sloey (¶0139) or Johnston (see page 3). The solutions can also be lypophilized i.e. see Friedman (¶page 17, ¶2) or Sloey (¶0003).  
Wolf teaches use of at least 0.5s-1 shear rate (see e.g. page 16, ¶2). 
Brookfield page 5 teaches use of 0.5 to 1 s-1 for low viscosity measurements with cone and plate. 

s 21, 26, 29-32, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf. G.L. (WO 9014846; see entire document) as evidenced by Loury et al (WO 2009052323; see entire document) or Friedman et al (WO 1995005163 in view of Sloey et al (20100297106; see entire document), Brookfield Manual and Johnston et al (WO 2010056657)as applied to claims 1, 8, 9, 11, 12, 18, 19, 25, 27, 32, 33 and 43-46 above, and further in view of Schneider et al, (Australian J of Hospital Pharm, 1997, pages 29-31; see entire document), SIDS Glycerol Assessment (CAS:56-81-5; see entire document), Inwood, M.J. (Arch Intern Med, 1993, page 263; see entire document), Solomon and Vanapalli (Microfluid Nanofluid (2014) 16:677–690; see entire document) and Adler et al (American Pharmaceutical Review, 2012, pages 1-8; see entire document). This is a new rejection necessitated by applicants’ amendment. 
Schneider teaches that isotonic solutions last longer via subcutaneous injection (see col 2, page 30). 
Solomon and Vanapalli teach use of a multiplexed microfluidic viscometer which measure viscosity as a function of shear rate for multiple samples over a shear rate of 1-1000 s-1. 
Application of glycerol containing compositions I said to be between 0-0.4 or 0-2 which is less than 3 according to the Draize scoring system (see e.g. page 14 of OECD SIDS). 
Inwood, M.J. teaches that for heparin a 26-27 gauge needle is best for subcutaneous to avoid pain. This range overlaps that required in the claims which are set at 27-30. 
Adler teaches that this reduction in viscosity reduces pain and reduces injection force (see figure 1). This reduction is at least 20%. 
Shearer et al teach automation devices for injecting to patients wherein part of the automation involves pre-heating the syringe for administration at 37oC (see e.g. abstract and page 19). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the microfluidic viscometer of Solomon and Vanapalli to measure the viscosity due to the reduced benefits in injection force, pain resulting thereof as taught by Adler, Inwood and CAS in the compositions of Sloey or Johnston in view of Friedman and Wolf wherein isotonic solutions last longer as taught by Schneider and means of automation of injections. Such a modification would have resulted in a composition and methods encompassed by the claimed invention. As noted above: 1) Wolf and Friedman et al teach use of injectable solutions with heparin or dextran; 2) Johnston and Sloey teach means of lowering viscosity wherein such methods make solutions improved for injection and 3) Brookfield teach accessible means to measure the viscosity which is taught as a significant factor 4) Schneider et al teach that isotonic solutions allow subcutaneously injected solutions to last longer 5) microfluidic devices are well known means of measuring viscosity as taught by Solomon and Vanapalli 6) glycerol injections are associated with low Draize scoring and  7) wherein the methods of administration are improved by automation as set forth by which includes heated syringes, isotonic solutions and reduced force as set forth by Adler and Shearer et al. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the alteration and combinations used above would have improved injection solutions for improved injection methods.

Conclusion
A search of the art did not detail any indication that use of Yellow 5 (tartanine), 4-aminopyridine or BMP-Cl as a viscosity lowering agent will be used in injection solutions. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633